This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1562

                                    State of Minnesota,
                                        Respondent,

                                            vs.

                                    Ernest Alvin Ranzy,
                                        Appellant.

                                   Filed August 15, 2016
                                         Affirmed
                                       Jesson, Judge

                              Hennepin County District Court
                                 File No. 27-CR-15-2879

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Linda M. Freyer, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Jenna Yauch-Erickson,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Jesson, Presiding Judge; Schellhas, Judge; and Hooten,

Judge.

                         UNPUBLISHED OPINION

JESSON, Judge

         Appellant Ernest Ranzy challenges the sufficiency of the evidence to sustain his

terroristic-threats convictions.    Ranzy argues that there is no evidence that he
communicated a threat to commit a future crime of violence. Ranzy also raises several

issues in a pro se supplemental brief. Because the evidence is sufficient to support

Ranzy’s convictions and we find no merit in the issues raised in his pro se brief, we

affirm.

                                          FACTS

          On January 25, 2015, appellant Ernest Ranzy and his wife T.R. had an argument in

their pick-up truck. During the argument, Ranzy hit T.R. in the eye.1 When T.R. got out

of the truck and refused to get back in, Ranzy drove away. T.R. flagged down a Metro

Transit mobility vehicle for a ride. Ranzy started following the Metro Transit vehicle,

and the driver called the police. Police drove T.R. to a shelter where she spent the night.

          On the morning of January 26, T.R. went to work at the Medica building in

Minnetonka. Ranzy called multiple times that morning, telling her to come home and

saying that they could work things out. He also said that he was not going to live without

her. Their last conversation was around noon. T.R. told Ranzy that the relationship was

over. T.R. thought Ranzy seemed very angry during the call.

          T.R. asked her co-worker T.B. to give her a ride back to the shelter after work.

T.B. agreed, and they left work together that afternoon. As they walked through the

Medica parking lot toward T.B.’s car, T.R. noticed Ranzy in the pick-up truck. Ranzy

was in the driver’s seat and was yelling out the window at T.R. to come with him. He

was also saying that he was going to leave and not come back. When T.R. noticed


1
  T.R. testified that she was not sure if Ranzy punched her in the eye or if he threw a
cellphone at her eye.

                                              2
Ranzy, she and T.B. were almost to T.B.’s car. They hurried through the parking lot and

got into the car.

       Ranzy’s truck was behind T.B.’s car so she could not reverse out of the parking

spot. There was no car in the spot in front of her, however, so she pulled forward and to

the right. T.B. then took another right toward one of the parking lot’s exits. Ranzy drove

the pick-up truck down the aisle of parking spots and blocked T.B. from completing her

right turn and heading to the exit.     A bystander heard the pick-up truck’s “wheels

screeching” as Ranzy sped through the parking lot to block T.B.’s exit. T.B.’s car was

now wedged between the pick-up and a median, preventing her from going forward or in

reverse. T.B. and T.R. were both very scared. T.R. was saying they had to go because

Ranzy would kill them. T.B. was holding her hands up to try and show Ranzy she

wanted no part of this conflict.

       Ranzy got partially out of the pick-up. Ranzy continued to yell at T.R. to come

with him. As Ranzy got out, the pick-up pulled forward slightly. T.B. believed that she

could now get around the pick-up and started to drive forward. When T.B. pulled

forward, Ranzy quickly got back in the pick-up truck, reversed, and then drove forward at

a relatively high rate of speed into T.B.’s car. The bystander again described hearing

“wheels screeching” as Ranzy drove towards and rammed into T.B.’s car. When the

vehicles collided, T.B.’s car spun so that it was now facing the opposite direction.

       After ramming T.B.’s car, Ranzy reversed a second time. T.B. thought that Ranzy

was going to ram into her car again. She was also worried that if she got out of the car,

Ranzy might run her over. But then Ranzy pulled the pick-up alongside the car to talk to


                                             3
T.R. Although the driver-side door was jammed from the collision, T.B. was able to kick

it open. She got out of the car and ran back into the Medica building.

        Ranzy got out of the pick-up and began banging on the passenger-side window

and yelling at T.R. about reconciling. T.R. believed that Ranzy was trying to break the

window. She climbed over the driver’s seat, exited, and also ran back into the Medica

building. Ranzy then got back into the pick-up truck and drove away.

        Initially, Ranzy was charged with two counts of second-degree assault. On the

first day of trial, the state amended the complaint to add two counts of terroristic threats,

one count for each victim.       After the state presented its case, Ranzy moved for a

judgment of acquittal on all charges. Ranzy’s attorney argued that Ranzy did not threaten

to commit a crime of violence and therefore could not be convicted of terroristic threats.

The district court denied the motion.

        The jury found Ranzy guilty of both terroristic-threats counts. The jury acquitted

Ranzy of the two second-degree assault counts. The district court sentenced Ranzy to 32

months in prison on one terroristic-threats count and 36 months in prison on the other.

The district court ordered the sentences served concurrently. This appeal follows.

                                        DECISION

   I.      The evidence is sufficient to support the jury’s finding that Ranzy
           threatened T.R. and T.B. with a future crime of violence and that he
           communicated the threat with the purpose of terrorizing the victims or in
           reckless disregard of the risk of causing such terror.

        Ranzy first claims that the evidence is insufficient to support his terroristic-threats

convictions. He argues that the state failed to prove that he threatened to commit a future



                                               4
crime of violence. Ranzy maintains that the act of driving a pick-up at another vehicle

may be an assault but cannot be construed as a threat to commit a future assault.

       In considering a claim of insufficient evidence, we conduct a painstaking analysis

of the record to determine if the evidence was sufficient to allow the jury to reach the

verdict that it did. State v. Ortega, 813 N.W.2d 86, 100 (Minn. 2012). We view the

evidence in the light most favorable to the verdict and assume that the jury believed the

state’s witnesses and disbelieved any contrary evidence. State v. Fox, 868 N.W.2d 206,

223 (Minn. 2015), cert denied, 136 S. Ct. 509 (2015). The verdict will not be disturbed if

the jury, “acting with due regard for the presumption of innocence and the requirement of

proof beyond a reasonable doubt, could reasonably conclude that the defendant was

guilty of the charged offense[s].” Ortega, 813 N.W.2d at 100.

       Any person who threatens, directly or indirectly, to commit a crime of violence

with the purpose of terrorizing another or in reckless disregard of terrorizing another, is

guilty of making a terroristic threat. Minn. Stat. § 609.713, subd. 1 (2014). A threat is

defined as the communication of an intent to harm another or his property through an

unlawful act. State v. Schweppe, 306 Minn. 395, 399, 237 N.W.2d 609, 613 (1975). The

communication, when viewed in context, must have a “reasonable tendency to create

apprehension that its originator will act according to its tenor.” Id. (quotations omitted).

The threat need not be verbal or written. State v. Murphy, 545 N.W.2d 909, 916 (Minn.

1996). Physical acts may communicate a threat. Id.

       The threat, however, must be to commit a crime of violence in the future. Id. The

statute is designed to deter and punish both the future act threatened and the threat itself.


                                             5
Id. But there is no specific amount of time that must pass before a threat of immediate

violence turns into a threat to commit future violence. State v. Smith, 825 N.W.2d 131,

136 (Minn. App. 2012), review denied (Minn. Mar. 19, 2013).

       The jury was instructed that to find Ranzy guilty of both terroristic-threats counts

they had to determine that he threatened T.R. and T.B. with second-degree assault.

Second-degree assault requires the use of a dangerous weapon to commit an act “with

intent to cause fear in another of immediate bodily harm or death” or “intentional[ly]

inflicting” or “attempt[ing] to inflict bodily harm upon another.” Minn. Stat. §§ 609.02,

subd. 10, .222, subd. 1 (2014).

       The state does not argue that Ranzy verbally threatened T.R. or T.B. Instead,

when his actions are considered in context, the state argues that Ranzy’s driving conduct

conveyed a threat to use the pick-up to commit the crime of assault with a dangerous

weapon. We agree.

       The evidence shows that Ranzy assaulted T.R. on January 25. Then, on January

26, Ranzy called T.R. and told her that he would not live without her. He was angry

because T.R. wanted to end the relationship. When T.R. and T.B. left work at the end of

the day, Ranzy was waiting in the parking lot and began yelling at T.R. to come with him

and to reconcile their relationship.   When T.B. drove toward the exit, Ranzy raced

through the parking lot and used his pick-up to physically prevent T.R. and T.B. from

leaving.

       When Ranzy’s pick-up pulled forward slightly, T.B. thought she could drive

around it and to the exit. As soon as she began pulling forward, Ranzy got back into his


                                            6
truck and reversed. Ranzy appeared willing to do anything to prevent T.R. and T.B. from

leaving. Given this context, a reasonable jury could find that, when Ranzy re-entered his

pick-up and reversed, he communicated a threat to ram T.B.’s car if T.B. did not stop

driving forward. Under these circumstances, it was reasonable to believe that Ranzy

would follow through with this threat.

       While the length of time between Ranzy reversing and Ranzy ramming T.B.’s car

was very short, there is no specific amount of time that must pass before a threat of

immediate violence turns into a threat of future violence. Smith, 825 N.W.2d at 136. In

Smith, the defendant waved a knife in front of the victim and demanded money. Id. at

135. We held that, although this took place during an ongoing confrontation, the act of

waving the knife in front of the victim communicated a threat to stab the victim in the

future if the money was not delivered.          Id. at 135-36.   Smith’s terroristic-threats

conviction therefore punished and deterred both the threat to stab the victim and the act

threatened. Id. at 136.

       Similarly, when T.B. began to drive her car forward, Ranzy reversed.            This

communicated a threat that if T.B. did not stop her car, Ranzy would commit the future

crime of second-degree assault by ramming T.B.’s car.            Ranzy’s terroristic-threats

convictions therefore punish and deter the threat Ranzy communicated by reversing, as

well as the threatened act of ramming T.B.’s car.

       The state also argues that Ranzy threatened to commit a future second-degree

assault when, after ramming T.B.’s car, he reversed again. We agree. T.B. testified that

she was concerned that Ranzy was going to ram her car a second time. She also testified


                                            7
that she considered getting out of the car but was initially worried that Ranzy would run

her over if she exited. A reasonable jury could find that Ranzy’s act of reversing, after

running into T.B.’s car, communicated a threat to hit T.B.’s car a second time. Given the

context, the jury could also find that it was reasonable to believe Ranzy would carry out

this threat.

       Furthermore, Ranzy banging on the passenger window with his hands could also

be viewed by the jury as a threat to commit second-degree assault. T.R. testified that

Ranzy was banging so hard on the window she believed he was trying to break it. Given

what had previously occurred, Ranzy pounding on the window with that amount of force

could be viewed as a threat to assault T.R. should Ranzy successfully break the window.

       A threat to use hands as a dangerous weapon may be the basis of a terroristic-

threats conviction, where the threatened crime of violence is second-degree assault. State

v. Jorgenson, 758 N.W.2d 316, 322 (Minn. App. 2008). The defendant, however, must

threaten to use his hands in a way that is calculated to or likely to produce great bodily

harm or death. Id. By banging hard on the window after just ramming into T.B.’s car,

Ranzy may have threatened to use his hands to commit an assault calculated to produce

great bodily harm or death.

       In addition to proving a threat to commit a future crime of violence, the state also

had to prove that Ranzy communicated the threat with the purpose of terrorizing T.R. and

T.B. or acted “in a reckless disregard of the risk of causing such terror.” Minn. Stat.

§ 609.713, subd. 1. Under the terroristic-threats statute, “purpose means aim, objective,

or intention,” and “terrorize means to cause extreme fear by use of violence or threats.”


                                            8
Smith, 825 N.W.2d at 136 (quotation omitted). Intent is a state of mind that must

generally be proven by using circumstantial evidence. State v. Cooper, 561 N.W.2d 175,

179 (Minn. 1997). A victim’s reaction to a threat is circumstantial evidence of intent.

Schweppe, 306 Minn. at 401, 237 N.W.2d at 614.

       We apply heightened scrutiny to convictions that are based on circumstantial

evidence. State v. Al-Naseer, 788 N.W.2d 469, 473 (Minn. 2010). In circumstantial

evidence cases, the circumstances proved must be consistent with guilt and inconsistent

with any other rational hypothesis. State v. Hawes, 801 N.W.2d 659, 668 (Minn. 2011).

The first step in analyzing whether the evidence is sufficient is to identify the

circumstances proved.      Id.   The second step, is to “examine independently the

reasonableness of all inferences that might be drawn from the circumstances proved,

including inferences consistent with rational hypotheses other than guilt.” Al-Naseer,
788 N.W.2d at 473-74 (quotation omitted).

       The circumstances proved, as outlined above, show that T.R. and T.B. were

terrified by Ranzy coming to their workplace, physically blocking them from leaving the

parking lot, running into T.B.’s vehicle, reversing, and then banging on the vehicle’s

passenger-side window. We conclude that the circumstances proved are inconsistent

with any rational hypothesis other than guilt.2


2
 Ranzy also argues that we must remand and order the district court to hold a restitution
hearing. At Ranzy’s sentencing, the district court ordered restitution and Ranzy objected.
The district court then agreed with a statement by the prosecutor that because written
notice of the restitution amount had not yet been given, Ranzy should wait and request a
hearing after the written restitution order had been filed. See Minn. Stat. § 611A.045,
subd. 3(b) (2014) (“An offender may challenge restitution, but must do so by requesting a

                                             9
   II.      The issues raised in Ranzy’s pro se supplemental brief are without merit.

         In his pro se supplemental brief, Ranzy claims that his trial attorney was

ineffective, that his right to a speedy trial was violated, and that there was error in the

jury instructions. We briefly address each claim below.

         A. Ineffective Assistance of Counsel

         To prevail on a claim of ineffective assistance of counsel, Ranzy must demonstrate

“(1) that his counsel’s representation ‘fell below an objective standard of

reasonableness’; and (2) ‘there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’” Nissalke

v. State, 861 N.W.2d 88, 94 (Minn. 2015) (quoting Strickland v. Washington, 466 U.S.
668, 688, 694, 104 S. Ct. 2052, 2064, 2068 (1984)). An attorney provides reasonable

assistance when the attorney exercises the customary skills and diligence that a

reasonably competent attorney would exercise under the circumstances. Dukes v. State,

621 N.W.2d 246, 252 (Minn. 2001).            The defendant must overcome the “strong

presumption that counsel’s performance fell within a wide range of reasonable

assistance.” Gail v. State, 732 N.W.2d 243, 248 (Minn. 2007). Matters of trial strategy




hearing within 30 days of receiving written notification of the amount of restitution
requested, or within 30 days of sentencing, whichever is later.”). The prosecutor and the
district court both indicated that they would consider any subsequent request for a
restitution hearing timely. Ranzy conceded at oral argument that he has not requested a
restitution hearing since the written restitution order was filed. Appellate courts typically
do not consider matters that were not argued to and considered by the district court. Roby
v. State, 547 N.W.2d 354, 357 (Minn. 1996). Because Ranzy has not requested a
restitution hearing since sentencing, the district court has not considered the issue, and
there is nothing for us to review. We do not address the matter.

                                             10
are left to the discretion of trial counsel and are not second-guessed on appeal. Leake v.

State, 737 N.W.2d 531, 536 (Minn. 2007).

       Ranzy first claims that his attorney was unprepared on the original trial date, and,

as a result, the state had additional time to amend the complaint to add the terroristic-

threats charges. On the date trial was scheduled to begin, Ranzy insisted that his public

defender was not prepared and demanded a new attorney.              The attorney, however,

indicated that he was prepared to proceed with trial. The district court explained to

Ranzy that he would not be granted a different public defender, but Ranzy persisted in his

demands. Ultimately the district court continued the matter to allow Ranzy additional

time to consult with his attorney. The trial was therefore continued at Ranzy’s request.

Furthermore, even if the continuance was granted because the attorney needed additional

time to prepare for trial, it is unclear how successfully obtaining a continuance to further

prepare a defense could amount to a failure to provide reasonable assistance. Moreover,

Ranzy has failed to show prejudice. Although the new charges were added on the

continued trial date, Ranzy provides no evidence that the additional charges would not

have been filed had the trial commenced as originally scheduled.

       Second, Ranzy argues that his attorney failed to file “standard motions in

preparation for trial.” But Ranzy does not identify the motions that he believes his

attorney should have filed or state how he was prejudiced by his attorney’s failure to file

these motions.

       Ranzy further argues that his attorney failed to communicate with him about trial

strategy. Trial strategy, however, is left to the discretion of trial counsel and is generally


                                             11
not reviewed by this court. Leake, 737 N.W.2d at 536. Ranzy also does not indicate how

this failure to communicate prejudiced him. He fails to state anything that would have

been done differently had his attorney been in better communication.

       Ranzy also maintains that his attorney failed to provide him with discovery, jury

instructions, or clothes for trial. These claims are all plainly contradicted by the record.

       Lastly, Ranzy claims that his attorney failed to object to the addition of the new

terroristic-threats charges. It is unclear if this refers to a failure to object to the state

amending the complaint, a failure to challenge probable cause, or both. Regardless,

Ranzy cannot prevail because his attorney’s performance was not deficient, and, even if it

had been deficient, Ranzy suffered no prejudice. Under Minn. R. Crim. P. 3.04, subd. 2,

prior to the jury being sworn, the prosecuting attorney may freely amend the complaint

by motion. State v. Bluhm, 460 N.W.2d 22, 24 (Minn. 1990). The state moved to amend

the complaint before the jury was sworn. Accordingly, there was likely no basis to

challenge the district court’s decision to grant the amendment. There was also no basis

for a probable-cause challenge. This is clear from the district court’s denial of Ranzy’s

motion for a judgment of acquittal and our conclusion that there was sufficient evidence

to support Ranzy’s convictions on these charges. See, e.g., Dobbins v. State, 788 N.W.2d
719, 731 (Minn. 2010) (noting that burden of overturning grand jury indictment is

heavier after a fair trial and a jury finding of guilt beyond a reasonable doubt).

       Ranzy’s attorney competently argued pre-trial and jury-instruction issues,

thoroughly cross-examined witnesses, competently presented Ranzy’s testimony, and

presented a thorough closing argument. The attorney’s representation led to an acquittal


                                             12
on the more serious second-degree assault charges.        Ranzy has not shown that his

attorney’s assistance fell below an objective standard of reasonableness or that he was

prejudiced by his attorney’s alleged errors. See Nissalke, 861 N.W.2d at 94.

       B. Speedy Trial

       Ranzy next argues that the district court violated his right to a speedy trial by

allowing the state to amend the complaint to add the two terroristic-threats charges. He

claims that the amendment violated his right to a speedy trial because it was made one

day after his 60-day speedy-trial date.

       Ranzy’s trial began on May 5, 2015. Ranzy made a speedy trial demand on

March 5, 2015. Ranzy’s trial therefore began on the 61st day after his speedy-trial

demand. A delay of more than 60 days from the date of the speedy-trial demand raises a

presumption that a violation has occurred. State v. Taylor, 869 N.W.2d 1, 19 (Minn.

2015); see also Minn. R. Crim. P. 11.09 (stating that “the trial must start within 60 days”

of a speedy-trial demand “unless the court finds good cause for a later trial date”).

However, “[w]hen the overall delay in bringing a case to trial is the result of the

defendant’s actions, there is no speedy trial violation.” State v. DeRosier, 695 N.W.2d
97, 109 (Minn. 2005). The delay was the result of Ranzy’s actions and can in no way be

attributed to the state. Ranzy’s trial was originally scheduled for April 27, 2015, well

within the 60 days. Although the state appeared to have been ready for trial and Ranzy’s

attorney said he was also ready for trial, Ranzy insisted that his attorney was not prepared

and demanded a new attorney. Ranzy’s actions forced the district court to continue the




                                            13
matter. The state’s subsequent motion to amend the complaint caused no further delay.

Ranzy’s right to a speedy trial was not violated.

       C. Jury Instructions

       Finally, Ranzy raises a general challenge to the jury instructions. He does not

point to any specific instruction, but alleges generally that the instructions confused the

jury and were not in line with the law. A claim of error in a brief based only on assertion

and not supported by argument or authority is forfeited unless prejudicial error is clear on

inspection. State v. Wembley, 712 N.W.2d 783, 795 (Minn. App. 2006), aff’d, 728
N.W.2d 2443 (Minn. 2007).        We observe no obvious prejudicial error in the jury

instructions.3

       Affirmed.




3
  Ranzy’s pro se brief also raises what he labels a “[v]iolation of due process.” This
section, however, only addresses a sufficiency-of-the-evidence claim that appears
identical to that argued in Ranzy’s principal brief.

                                            14